  Case 3:20-cv-00709-SPM Document 7 Filed 11/25/20 Page 1 of 3 Page ID #26




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANGELA HERNANDEZ,

           Petitioner,

 v.                                             Case No. 20-CV-709-SPM

 ERIC WILLIAMS,

           Respondent.


                           MEMORANDUM AND ORDER

MCGLYNN, District Judge:

      Petitioner, Angela Herndandez, an inmate in the custody of the Federal

Bureau of Prisons incarcerated at Greenville FCI, brings this habeas corpus action

pursuant to 28 U.S.C. §2254. Petitioner is challenging her sentencing credit in 17-

CR-235 in the United States District Court for the District of Nebraska.

      This case is now before the Court for a preliminary review of the Petition

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Court. Rule 4 states in pertinent part, “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.” Rule 1(b) gives this Court the authority to apply the rules to other habeas

corpus cases.

                                       PETITION

      In her Petition for Writ of Habeas Corpus, Hernandez states, that she was told

                                            1
 Case 3:20-cv-00709-SPM Document 7 Filed 11/25/20 Page 2 of 3 Page ID #27




by the sentencing judge that she was to receive credit for time spent in Cass County.

(Doc. 6). Hernandez also attached the Judgment Order dated February 3, 2020,

that included the dates for the credit at issue for her imprisonment, to the Petition.

(Doc. 6, p. 10). Of note, Hernandez does not check any of the boxes on her Petition

nor does she provide any information on any appeals, grievances or administrative

remedies sought previously. (Doc. 6).

                                    ANALYSIS

      A petition seeking habeas corpus relief is appropriate under 28 U.S.C. § 2241

when a defendant is challenging the duration of her confinement. Prieser v.

Rodriguez, 411 U.S. 475 (1973); Waletzki v. Keohane, 13 F.3d 1079 (7th Cir.

1994). However, a petition under Section 2241 requires a federal prisoner to

exhaust her administrative remedies or show cause why she has not done so

before a court will adjudicate a petition for writ of habeas corpus. Greene v. Meese,

875 F.2d 639 (7th Cir., 1989). Exhaustion of administrative remedies is a

prerequisite and it requires “complete exhaustion”, even if the appeals process

results in the denial of the requested relief. Id.

      The Bureau of Prisons, under the Code of Federal Regulations, has guidelines

for resolution. 28 C.F.R. § 542.13. The format starts informally, but then an inmate

can submit a Request for Administrative Remedy. Id. Proper exhaustion requires

that an inmate comply with the BOP’s rules governing the administrative

remedy process. Woodford v. Ngo, 548 U.S. 81 (2006).




                                          2
 Case 3:20-cv-00709-SPM Document 7 Filed 11/25/20 Page 3 of 3 Page ID #28




      As hereinbefore demonstrated, Hernandez does not indicate that she made any

informal requests to BOP staff nor does it indicate that she sought an administrative

remedy. (Doc. 6).

      Without making any decision on the merits of Hernandez’s claim, the Court

must dismiss the habeas petition. As such, Hernandez is informed of the following:

      1. The Court is not making any decision on the merits of her claim; and

      2. Hernandez may refile her claim once she has exhausted her administrative
         remedies or with proof that she already has complied and exhausted her
         administrative remedies.

                                       DISPOSITION

      For the reasons set forth above, the Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. §2254 (Doc. 6) is DISMISSED without prejudice.




IT IS SO ORDERED.

Dated:       November 25, 2020


                                             /s/ Stephen P. McGlynn_
                                             STEPHEN P. McGLYNN
                                             U.S. District Judge




                                         3
